   Case 2:20-cv-00549-MHT-SRW Document 5 Filed 07/31/20 Page 1 of 6




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BONNIE PLANTS, INC.,       )
                           )
     Plaintiff,            )
                           )                     CIVIL ACTION NO.
     v.                    )                       2:20cv549-MHT
                           )                            (WO)
GREEN EARTH MEDIA GROUP,   )
LLC, a Pennsylvania        )
Limited Liability Company, )
and JOAN CASANOVA, an      )
Individual,                )
                           )
     Defendants.           )

                     TEMPORARY RESTRAINING ORDER

       The case is before the court on plaintiff Bonnie

Plants,     Inc.'s        motion   for    a     temporary   restraining

order.       For    the    reasons    below,     the   motion    will    be

granted.

       In   its    motion    for   temporary       restraining       order,

plaintiff         Bonnie    Plants,      Inc.    (“Bonnie”)     provides

declarations attesting to the following facts.                       Bonnie

and defendants Green Earth Media Group, LLC ("GEM") and

Joan     Casanova     ("Casanova"        and,    together     with     GEM,

"Defendants") were parties to a business relationship
      Case 2:20-cv-00549-MHT-SRW Document 5 Filed 07/31/20 Page 2 of 6




whereby      defendants       received           and   were        privy     to

confidential,       sensitive      business       information       relating

to Bonnie's business operations, customers, employees,

and    products     (the   "Confidential          Information").            The

Confidential Information belongs exclusively to Bonnie,

and    defendants       agreed   to       maintain     the    Confidential

Information       in    confidence,        and    to   use    it    only     in

connection with providing public relations and customer

service-related         services      to    Bonnie.          The    parties'

relationship has ended, Bonnie has demanded return of

its Confidential Information, as well as a promise not

to use or disclose such information, and the defendants

have    failed    and    refused      to    return     the    Confidential

Information or to make such a promise. Instead, the

defendants have expressed their intention to provide

and/or release Bonnie's Confidential Information to the

press and/or the public unless Bonnie pays defendants

millions of dollars by August 4, 2020.

       "A district court may grant injunctive relief only

if     the   moving      party     shows     that:      (1)    it     has     a


                                      2
   Case 2:20-cv-00549-MHT-SRW Document 5 Filed 07/31/20 Page 3 of 6




substantial likelihood of success on the merits; (2)

irreparable      injury      will       be    suffered     unless        the

injunction      issues;    (3)    the   threatened       injury     to   the

movant     outweighs        whatever         damage      the      proposed

injunction may cause the opposing party; and (4) if

issued,    the   injunction       would      not   be   adverse     to   the

public interest.”          Siegel v. LePore, 234 F.3d 1163,

1176    (11th    Cir.     2000)   (citing      McDonald's      Corp.      v.

Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998) (citing

All Care Nursing Serv., Inc. v. Bethesda Mem'l Hosp.,

Inc., 887 F.2d 1535, 1537 (11th Cir. 1989)).

       The court finds that a temporary restraining order

should     be    granted.          Bonnie      has      demonstrated       a

substantial likelihood of success on the merits of its

claims against defendants. Bonnie is being subjected to

an immediate threat of disclosure of its Confidential

Information.      If    defendants       follow      through   on    their

threat, Bonnie will be irreparably harmed due to the

nature of the Confidential Information at issue.                         The

balance of harms weighs in favor of Bonnie because the


                                    3
   Case 2:20-cv-00549-MHT-SRW Document 5 Filed 07/31/20 Page 4 of 6




defendants     will       lose    nothing      by    the      entry    of    this

temporary injunction.             The public interest will not be

adversely     affected      by    the       issuance     of    the    requested

temporary restraining order.                   The court further finds

that this temporary restraining order should be issued

now,     before     hearing       from       the    defendants,         because

specific     facts    in    the    affidavits        “clearly         show   that

immediate and irreparable injury, loss, or damage will

result to the movant before the adverse party can be

heard in opposition.”              Fed. R. Civ. P. 65(b)(1)(A).

Finally,      the        plaintiff's         attorney         has     met     the

requirements        of     Federal          Rule    of     Civil      Procedure

65(b)(1)(B).



                                     ***

       Accordingly, it is ORDERED as follows:

       (1) Plaintiff Bonnie Plants, Inc.’s motion for a

temporary restraining order (doc. no. 2) is granted.

       (2)   The     defendants      are       hereby         RESTRAINED     and

ENJOINED from directly or indirectly using, disclosing,


                                        4
      Case 2:20-cv-00549-MHT-SRW Document 5 Filed 07/31/20 Page 5 of 6




disseminating, releasing, or in any way making public

information,         documents,            and/or     knowledge     received     by

the    defendants         from        or    regarding        plaintiff       Bonnie

Plants, Inc. or its business operations, employees, or

products       during      the    course         of   the   parties'     business

relationship.            This temporary restraining order applies

to    GEM,     Casanova,         GEM's      officers,       agents,     servants,

employees,         and    attorneys,         and      all   persons    in    active

concert or participation with any of the foregoing.

       (3) Plaintiff Bonnie Plants, Inc. is not required

to post a bond because this temporary restraining order

will     not       result        in    any       financial      harm        to   the

defendants.

       (4) This temporary restraining order will expire at

4:15 p.m. Central Time on August 14, 2020.

       (5) The court will revisit the issue of a bond at

the hearing on plaintiff Bonnie Plants, Inc.’s request

for a preliminary injunction.

       (6)     A    hearing       on       the     motion     for     preliminary

injunction (doc. no. 2) is set for August 10, 2020, at


                                            5
   Case 2:20-cv-00549-MHT-SRW Document 5 Filed 07/31/20 Page 6 of 6




10:00 a.m, via videoconference.             The courtroom deputy

shall arrange for the videoconference.

    DONE, this the 31st of July, 2020, at 4:15 p.m.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE




                                  6
